Name: 95/189/EC: Commission Decision of 10 May 1995 amending Decision 94/169/EC establishing an initial list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  regions and regional policy;  industrial structures and policy;  economic policy;  economic conditions
 Date Published: 1995-06-03

 Avis juridique important|31995D018995/189/EC: Commission Decision of 10 May 1995 amending Decision 94/169/EC establishing an initial list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 123 , 03/06/1995 P. 0018 - 0019COMMISSION DECISION of 10 May 1995 amending Decision 94/169/EC establishing an initial list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88 (95/189/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 9 (3) thereof, Whereas by Decision 94/169/EC (3) the Commission established an initial list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88, as amended, for 1994 to 1996 for the Member States of the European Community as it was constituted prior to 1 January 1995; Whereas by Decision 95/47/EC (4) the Commission amended the above list to include Austria and Finland; Whereas technical work on determining the areas of Sweden concerned by Objective 2 has now been completed and the list of areas for that country should be established; Whereas Article 9 (6) of Regulation (EEC) No 2052/88, as amended, provides that, on an exceptional basis, the Commission can accede to a request from Austria, Finland or Sweden that assistance under Objective 2 be planned and implemented for the whole period from 1995 to 1999; whereas Sweden has requested implementation of this provision and accordingly the list for that Member State will cover the period 1995 to 1999; Whereas the Advisory Committee on the Development and Conversion of Regions has been consulted, HAS ADOPTED THIS DECISION: Article 1 The part annexed to this Decision is added to the Annex to Decision 94/169/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 1995. For the Commission Monika WULF-MATHIES Member of the Commission ANNEX >TABLE>